Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0072992 to Chen et al. in view of U.S. Patent Pub. No. 2017/0306200 to Zupancic et al. (Cited on IDS).
As to claims 1 and 6, Chen discloses a water-based adhesive composition comprising an acrylic dispersion and a water dispersible polyisocyanate (Abstract, 0009-0010, 0015).  Chen discloses the acrylic polymer latex is mixed with a water dispersible polyol to provide hydroxyl functionality (0014).
Chen does not teach an epoxy-terminated polyester polyol can be incorporated/mixed into the acrylic dispersion.
Zupancic discloses laminating adhesives comprising water dispersible polyisocyanates and epoxy-terminated polyesters (Abstract) that are the same as instant claim 6 (0004) that forms an interpenetrating polymer network.
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyols used in Chen with the epoxy functional polyester polyols of Zupancic to provide laminating adhesives with a strong bond strength upon curing and after retort (0044).
As to claims 2-5, Chen discloses polymer latex derived from (meth)acrylic acid, alkyl acrylate esters, and styrene monomers (0011-0012).
As to claims 8-10, Chen discloses hexamethylene diisocyanate as the preferred water-dispersible isocyanate (0016).
As to claim 11, Chen discloses other components such as catalysts, adhesion promoters, and coalescing agents may be added to the adhesive.
As to claims 12 and 14-16, Chen in view of Zupancic discloses the claimed adhesive composition and Chen discloses laminating methods of applying the mixture of reactants using conventional application techniques to a first substrate, drying the adhesive, and the bringing the adhesive composition into contact with a second substrate (0038).
As to claim 13, Chen discloses 4.5 parts of water dispersible isocyanate per 100 parts of the acrylic dispersion as used in the examples (0039).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763